McDonald, J.
By the Court. delivering the opinion
All the testimony which the defendants offered was read to the jury, and the error assigned is, that a part of it was rejected when first offered.
[1.] The receipt of Williams & Oliver was given to H. M. Jeter,for notes for collection. They were Jeter’s attorneys as to the notes received. When they should collect the money they were, from the face of the receipt, responsible to Jeter for it, and had no right to appropriate it to the payment of his or any other person’s debts, without his authority. They were, at the same time, attorneys for Haviland, Keese & Co., and, as their attorneys, held the note sued on, against Jeter & Forbes, and others against Jeter and Jeter & Forbes, for collection. One of the plaintiff's in error pleaded that he had turned over to attorneys for defendants in error, notes on third persons, to the amount of twelve hundred dollars, as a payment on the note sued on, to be applied as a payment when collected, and it is averred that the notes were collected. A receipt given to H. M. Jeter by Williams & Oliver, for certain notes for collection, was tendered in evidence, without proof of authority from the defendants in error to their attorneys, to receive them in payment or as collateral security. 'The Court rejected the receipt, and his decision is excepted to.
An attorney at law has no authority, as such, to take promissory notes in payment of a debt in his hands for collection, or even receive them as collateral security. Like any other agent, he takes them on his own responsibility, and unless his client ratifies the act, he is not bound. The course ©f *257dealing between the attorney and client, in which such things have been allowed, may be evidence of authority. In the absence of proof of authority of any sort, the Court properly rejected the receipt when first offered. Afterwards, when proof was offered which the presiding Judge considered sufficient, the receipt was read in evidence to the jury.
[2-3.] The charge given to the jury at the request of the defendant in the Court below, cannot be excepted to by him, and the rules laid down by the presiding Judge, as to the comparative credit due to witnesses when there is an irreconcilable conflict in their testimony, is supported by law and common sense.
There are other circumstances that might have been added by the Court, as to the strength of the memory of the witnesses, and the absence of interest in the result of the cause on the trial of which the evidence is given.. But as it does not appear that those rules applied in this case, it was perhaps best not to advert to them.
Judgment affirmed.